Citation Nr: 0306680	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  96-13 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for chronic back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1991 to June 
1995.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut, (the RO) which granted service 
connection for chronic back pain and assigned a 10 percent 
evaluation.  The veteran expressed disagreement with the 10 
percent evaluation.  

This matter was remanded to the RO in February 1997 and 
January 1998.       


FINDING OF FACT

The service-connected chronic back pain is principally 
manifested by complaints of pain in the low back, sacroiliac 
region, and coccyx regions with objective findings of slight 
limitation of motion with painful motion and tenderness to 
the low back, sacroiliac, and coccyx areas.     


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the chronic back pain have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5291, 5295 (2002).

2.  A separate 10 percent disability evaluation for the 
coccygeal symptoms of the chronic back pain under Diagnostic 
Code 5298 is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5298 (2002). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran was afforded VA examinations in August 1995, June 
1997, March 1998, October 1999, March 2000, and December 
2002.  Pertinent VA treatment records were obtained.  The 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the appellant to prevail on the 
claim.  In letters dated in March 1997, February 1998, and 
January 2002, the RO notified the veteran of the evidence 
that was considered and of the evidence needed to 
substantiate his claim.  The RO offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
The VA notified the veteran and the veteran's representative 
of the information and any medical or lay evidence, not 
previously submitted, that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2002).  Where, however, 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994). 

Under Diagnostic Code 5291, either moderate or severe 
limitation of thoracic (dorsal) spine motion warrants a 10 
percent disability rating, and there is no higher rating 
available.  Slight limitation of motion warrants a zero 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2002). 

Under the provisions of Diagnostic Code 5292, limitation of 
motion of the lumbar spine, a 10 percent evaluation is 
warranted for slight limitation of motion, a 20 percent 
evaluation is assigned for moderate limitation of motion, and 
a 40 percent evaluation is assigned for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  

Under Diagnostic Code 5295, lumbosacral strain, a zero 
percent evaluation is assigned for slight subjective symptoms 
only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002). 

Under Diagnostic Code 5298, removal of the coccyx, a zero 
percent evaluation is assigned for no painful residuals 
following partial or complete removal of the coccyx.  A 10 
percent rating requires painful residuals.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5298 (2002).  

The words "slight," "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual background

An August 1995 VA examination report indicates that 
examination revealed that the thoracic spine was tender.  
Motor power was 5/5.  There were no sensory deficits.  There 
were no postural abnormalities or fixed deformities.  
Musculature of the back was well-developed.  Forward flexion 
was limited to 45 degrees due to pain.  Backward extension 
produced only slight pain; there was no limitation of 
movement.  Left and right lateral flexion was to 45 degrees 
because of pain.  There was no limitation of rotation.  The 
diagnosis was chronic back pain.  

A June 1997 VA examination report reveals that the veteran 
had tenderness to palpation to the sacroiliac area and the 
coccyx.  Active range of motion was to 29 degrees on flexion, 
30 degrees on lateral flexion, and 23 degrees on extension.  
Straight leg raising was normal.  There was no hypesthesia of 
either lower extremity.  There was no evidence of muscle 
spasm.  X-ray examination was normal.  The diagnosis was 
chronic low back pain with the onset while in the service and 
pain in the coccyx.  There was no evidence upon examination 
of any weakened movement or incoordination in the back.  

A March 1998 VA examination report indicates that the veteran 
reported that following service, he had continued pain in the 
coccyx with radiation up his back.  He stated that the pain 
was worse with standing or sitting for any length of time.  
He reported that he had occasional episodes that last a few 
days.  Examination revealed slight tenderness on palpation of 
the right sacroiliac joint area and the sacrococcygeal area.  
There was no hypesthesia in either lower extremity.  X-ray 
examinations taken in June 1997 were within normal limits.  
The diagnosis was coccydynia, chronic, which began in service 
and chronic lumbosacral sprain which began in service.  The 
examiner noted that during examination, there was no muscle 
spasm in the entire spine, but it was possible that the 
veteran had muscle spasm during the episodes of low back 
pain.  The examiner stated that the veteran's range of motion 
was essentially within normal limits.  There was no evidence 
of neurological involvement to the lower extremities 
indicating a herniated disc.  There was no abnormal motion of 
the lumbosacral spine and there was no abnormal loss of 
lateral motion.    

A March 2000 VA examination report reveals that the examiner 
noted that X-ray examination in 1999 indicated that the 
lumbosacral spine was normal.  Examination revealed no 
abnormal posture.  There was no tenderness in the paraspinal 
muscles in the thoracic and lumbosacral erector spinalis.  
There was tenderness in the lower sacral and upper coccyx 
area in the midline.  Flexion was to 60 degrees, where the 
veteran had to stop due to increasing pain; the pain began at 
50 degrees.  Lateral bending on the right was to 20 degrees 
and lateral bending on the left was to 16 degrees; the 
veteran was limited by pain.  Rotation was normal.  
Neurological examination was normal with no motor weakness or 
sensory loss.  There were deep tendon reflexes, bilaterally.  
The assessment was chronic low back pain and history of a 
back strain in the lumbar spine.  

A December 2002 VA examination report indicates that the 
veteran's chief complaint was that his spine was sore, 
especially in the tailbone.  The veteran reported that the 
aching discomfort in his low back most often was from his 
mid-dorsal spine to his lumbosacral spine.  The veteran 
reported that for one or two days, his tailbone was very 
painful.  The veteran stated that most of the pain was a dull 
ache, maybe a 2 or 3 out of 10.  The tailbone pain was a 7 
and walking or getting out of bed was a chore.  The veteran 
had no complaints of weakness or numbness.  The veteran's 
mobility, walking, working, and activities were all normal.  
He was able to perform activities of daily living and he 
worked eight hours a day.  Examination revealed that his 
limbs, posture and gait were all normal.  There were no 
abnormal curvatures.  He dressed and undressed with ease.  
Forward flexion was to 80 degrees (out of 90 degrees) and 
extension to 30 degrees (out of 35 degrees); moving any 
further caused increased discomfort.  The examiner noted that 
the flexion and extension were limited by pain.  Lateral 
flexion and rotation were normal.  There was no fatigue or 
lack of endurance.  There was no evidence of painful motion, 
spasm, or weakness.  There was slight tenderness at the 
dorsal 8-9 vertebrae which was mild.  There were no postural 
abnormalities or ankylosis.  Neurological examination was 
normal.  Motor examination revealed no atrophy.  Muscle 
strength was normal.  The diagnosis was intermittent back 
strain, chronic.  

Analysis

The RO has rated the veteran's service-connected chronic back 
pain under 38 C.F.R. § 4.71a, Diagnostic Code 5291, 
limitation of motion of the dorsal spine.  The RO has 
assigned a 10 percent evaluation.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board must consider which Diagnostic Code or 
Diagnostic Codes are most appropriate for application and 
provide an explanation for any such finding.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The Board finds that the service-connected chronic back pain 
is more consistent with the rating criteria found in 
Diagnostic Code 5295, lumbosacral strain.  The evidence of 
record shows that the veteran's chronic back pain has been 
diagnosed as lumbosacral sprain and strain.  The VA 
examinations dated in March 1998, March 2000, and December 
2002 reflects diagnoses of lumbosacral strain or sprain.  The 
March 1998 VA examination report indicates that the examiner 
determined that the veteran's lumbosacral sprain began in 
service.  The medical evidence of record, including the 
service medical records show that the symptoms of chronic 
back pain primarily affect the low back and the sacroiliac 
region.  Thus, the Board finds that Diagnostic Code 5295 is 
most appropriate.  Furthermore, the application of Diagnostic 
Code 5295 is to the veteran's advantage since this diagnostic 
code provides ratings in excess of 10 percent.  The highest 
possible rating under Diagnostic Code 5291 is 10 percent.  

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for a disability evaluation in 
excess of 10 percent for the chronic back pain under 
Diagnostic Code 5295.

The medical evidence of record establishes that the veteran 
has characteristic pain on motion.  There are objective 
findings of limited motion with pain.  However, there is no 
evidence of muscle spasm.  VA examination reports dated in 
June 1997, March 1998, and December 2002 specifically 
indicate that muscle spasm was not detected upon examination.  
There is no evidence of loss of spine lateral motion.  The VA 
examination reports show that the veteran's lateral flexion 
ranged from slight limitation to full lateral flexion.  Upon 
VA examination in December 2002, lateral flexion was normal.  
Consequently, the Board finds that a disability evaluation in 
excess of 10 percent is not warranted under Diagnostic Code 
5295.  

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the low back.  As noted above, a disability 
evaluation in excess of 10 percent evaluation is not 
available under Diagnostic Code 5291.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.  

A higher evaluation is not warranted under Diagnostic Code 
5292.  In applying the law to the existing facts, the Board 
finds the evidence of record does not demonstrate the 
requisite objective manifestations for a disability 
evaluation in excess of 10 percent for the chronic back pain 
under Diagnostic Code 5292, limitation of motion of the 
lumbar spine.  The medical evidence of record does not 
demonstrate moderate or severe limitation of motion of the 
lumbar spine.  As discussed in detail above, the veteran 
underwent VA examinations in August 1995, June 1997, March 
1998, March 2000, and December 2002.  The VA examinations 
indicate that the veteran's forward flexion ranged from 29 
degrees to normal flexion.  The Board notes that on only one 
occasion was the flexion limited to 29 degrees.  The medical 
evidence shows that the veteran's flexion predominantly 
ranged from 60 degrees to full flexion (90 degrees).  
Extension ranged from 23 degrees to full extension (35 
degrees).  When all of the evidence of record is considered, 
the limitation of motion of the lumbar spine is slight.  
Thus, a disability evaluation in excess of 10 percent for the 
chronic back pain under Diagnostic Code 5292 is not 
warranted.

The medical evidence of record shows that the veteran's 
service-connected chronic back pain is not manifested by disc 
disease or neurological findings.  The VA examination reports 
dated in March 1998, March 2000, and December 2002 indicate 
that neurological examination was normal.  X-ray examination 
in 1997 and 1999 was normal.  Thus, the application of 
Diagnostic Code 5293, intervertebral disc disease, is not 
appropriate.

There are no X-ray findings of arthritis.  Thus, Diagnostic 
Code 5003, degenerative arthritis, is not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected chronic back pain.  See also 
DeLuca v. Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.  The 
medical evidence does not demonstrate additional loss of 
motion due to pain which is indicative of a higher rating.  
The medical evidence shows that the veteran experiences 
painful motion due to the service-connected chronic back 
pain.  However, the 10 percent disability evaluation under 
Diagnostic Code 5295 contemplates pain on motion.  The 
recorded losses of motion were attributed to pain; there is 
no showing of additional loss of motion due to pain.  

The Board finds that there is no additional disability due to 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Board notes that the VA examination reports specifically 
indicate that the veteran had no postural abnormalities or 
fixed deformities.  He had normal gait.  Muscle strength was 
5/5 and his back musculature was well-developed.  The June 
1997 VA examination specifically indicates that there was no 
evidence of incoordination or weakened movement.  The March 
1998 VA examination report notes that there was no abnormal 
motion of the spine.  The March 2000 VA examination report 
indicates that there was no motor weakness.  The December 
2002 VA examination report notes that the veteran had no 
complaints of weakness and his mobility, walking, working and 
activities were all normal.  Muscle strength was normal and 
motor examination revealed no atrophy.  

Thus, the Board finds that there is no additional disability 
due to functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The assignment of a higher scheduler rating for 
motion loss based on functional loss or pain is not 
warranted.  Thus, the Board finds that the evidence of record 
establishes that the veteran's chronic back pain does not 
cause additional functional impairment due to pain on use so 
as to warrant the assignment of an additional disability 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.    

The Board finds, however, that a separate 10 percent 
evaluation is warranted for the service-connected chronic 
back pain under Diagnostic Code 5298, removal of the coccyx.  
The medical evidence shows that in addition to the symptoms 
of the back, the veteran also has coccygeal symptoms.  The 
medical evidence of record shows that in service, the veteran 
had coccygeal pain in addition to the low back pain.  The VA 
examination reports also show that the veteran continues to 
have complaints of pain and tenderness of the coccyx in 
addition to the symptoms of the low back.  The June 1997 VA 
examination report indicates that the diagnosis was chronic 
low back pain with the onset in service and with pain in the 
coccyx.  The examination report indicates that the veteran 
had findings of tenderness of the coccyx in addition to the 
findings of tenderness of the sacroiliac joints.  The March 
1998 VA examination report reflects a diagnosis of coccydynia 
which began in service and chronic lumbosacral sprain which 
began in service.  The March 2000 VA examination report 
indicates that there were finding of tenderness to the lower 
sacral and upper coccyx area.  The VA examination reports 
further indicate that the veteran reported having flare-ups 
of pain in the tailbone or coccyx.  The veteran indicated 
that during these episodes, the pain was very severe and 
walking or getting out of bed was difficult.  This pain and 
limitation of function of the coccyx is distinct from the 
limitation of motion and painful motion associated with the 
low back.  

Based upon these findings, the Board finds that a separate 10 
percent rating is appropriate under Diagnostic Code 5298 for 
the pain, tenderness, and limitation of function due to pain 
in the coccyx.  The Board finds that the evidence shows that 
the pain in the coccyx resulting from the veteran's service-
connected disability is sufficiently severe as to be deemed 
analogous to partial or complete removal of the coccyx with 
painful residuals, and that a separate 10 percent rating is 
accordingly warranted.  See 38 C.F.R. §§ 4.7, 4.20, 4.71a, 
Diagnostic Code 5298 (2002).

The Board points out that the 10 percent rating awarded in 
this case is the maximum rating that can be assigned under 
Diagnostic Code 5298.  The Board also notes that Diagnostic 
Code 5298 is the only Diagnostic Code in the Schedule that 
applies to injuries of the coccyx.  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

The 10 percent disability rating, assigned for the low back 
symptoms, has been assigned by the RO effective from June 15, 
1995, the date after the date of separation from service.  
See 38 C.F.R. § 3.400 (2002).  The Board has examined the 
record in order to determine whether a higher rating could be 
assigned for any period after that date.  However, there is 
no evidence that the veteran's service-connected chronic back 
pain has been productive of higher rating at any time.  It 
appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  The 
Board also finds that the separate 10 percent rating under 
Diagnostic Code 5298 for the coccyx symptomatology should be 
assigned from June 15, 1995, since the medical evidence of 
record shows that the veteran has had these symptoms for the 
entire period and such symptoms have remained essentially 
constant over the entire period.  

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected chronic back pain 
under the provisions of Diagnostic Code 5295 for the reasons 
and bases described above.  However, a separate 10 percent 
disability evaluation is warranted for the coccygeal symptoms 
under Diagnostic Code 5298 for the reasons and bases 
described above.  The evidence of record supports the 
assignment of a separate 10 percent evaluation under the 
provisions of Diagnostic Code 5298, and the claim is granted 
to that extent.   


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for the chronic back pain under Diagnostic Code 5295 
is denied.  

Entitlement to a separate 10 percent disability evaluation 
under Diagnostic Code 5298 for the chronic back pain 
manifested by coccygeal symptoms is granted, subject to 
controlling regulations governing the payment of monetary 
awards.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

